EXAMINER'S COMMENT
This office action is being mailed to provide clarity to the office action mailed on 2/22/22. In a telephonic voice message dated 2/25/22, Applicant’s attorney (Mr. John Kilyk) directed Examiner’s attention to paragraph 6 of the office action dated 2/22/22 which stated that previously withdrawn claims had been rejoined, whereas the rejoinder was only in part (of withdrawn claim 10) as withdrawn claim 11-21 were canceled (as stated in preceding paragraph 5).

No charges are made to the subject matter in paragraphs 2-5 of the office action dated 2/22/22, and the same is incorporated herein by reference.

The subject matter in paragraph 6 of the office action dated 2/22/22 which is drawn to a rejoinder is to be replaced by the following:
Claims 1-4, 6, 7, 9, 22-26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 10, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 11-21, directed to the invention(s) of Groups III-V do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Group I and Group II as set forth in the Office action mailed on 1/19/17 is hereby withdrawn. In view of the withdrawal 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-4, 6, 7, 9, 10, 22-26 are allowed. The Examiner's Statement of Reasons for Allowance from paragraph 7 of the office action dated 2/22/22 is incorporated herein by reference.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/Satya B Sastri/
Primary Examiner, Art Unit 1762